Per Curiam.

Tbis case is to be distinguished Irom tbe preceding, in which tbe plaintiff acknowledges be was ready for trial in all respects but tbe want of bis papers. It was therefore m some degree bis own laches in not procuring them, nor countermanding his notice, and the cause was at issue in another county from that in which tbe above intimation was given. But here, bad tbe parties been willing, tbe court would not have proceeded. Costs, therefore, for tbe attendance of witnesses on tbe first day is all that we shall order.
Motion denied.
N. B. — The court seemed to incline that if a number of issues depend on tbe same title, and a case is made in one, tbe plaintiffs need not continue to notice for trial, circuit after circuit. If, however, they should do so, though tbe non-decision of the cause in which tbe case was made might excuse judgment as in case of nonsuit for not proceeding to try, pursuant to notice, it would not exonerate frcm costs. •